VAN ORSDEL, Associate Justice.
This interference relates to an electric reflector heater comprised of a parabolic reflector at the focal point of which and transverse to the axis thereof is mounted an electrie heating element.
The invention was made by one of the parties in 1915. Huntington was in the employ of the Majestic Electric Development Company, of which Brown was a director. The' case turns solely upon the question of originality. Upon the issue of fact thus involved, priority was awarded to Brown by the Board of Examiners in Chief and by the Commissioner. A careful review of their opinions and of the evidence convinces us that their conclusion was correct. Huntington has failed to overcome the burden imposed upon him as junior party.
The decision of the Commissioner of Patents is affirmed.
Affirmed.